Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Examiner notes that the Terminal Disclaimer filed 09/22/2022 was not accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 1, claim 1 of Pat. ‘006 claims a connector assembly comprising:
a connector module having a connector body extending between a front side and a rear side (col. 16, lns. 50 – 51), the connector body having edges between the front side and the rear side (col. 16, lns. 51 – 52), the edges including a first side edge, a second side edge opposite the first side edge, a first end edge and a second end edge opposite the first end edge (col. 16,  lns. 53 – 55), the connector body having contact channels therethrough between the front side and the rear side (col. 16, lns. 55 – 57), the contact channels holding contacts in corresponding contact channels (col. 16, lns. 57 – 59), the contacts being presented along the front side for engaging corresponding mating contacts of a mating connector (col. 16, lns. 59 – 61), the front side facing in a mating direction along a mating axis (col. 16, lns. 61 -62);
a mounting frame having a passage extending between a mating side and a mounting side of the mounting frame that face in opposite directions (col. 16, lns. 63 – 65), the mounting frame having a first side wall, a second side wall opposite the first side wall, and an end wall between the first side wall and the second side wall (col. 16, ln. 65 – col. 17, ln. 1), the mounting frame having a window between the first side wall and the second side wall opposite the end wall (col. 17, lns. 2 - 3), the window being open to and providing access to the passage, the passage receiving the connector body of the connector module through the window in a direction generally perpendicular to the mating axis (col. 17, lns. 4 – 7), the mounting side facing in a mounting direction and configured to interface with a support wall (col. 17, lns. 7 – 9), the mounting frame including a connector module support structure for supporting the connector module in the passage of the mounting frame (col. 17, lns. 10 – 12), the connector module support structure defines a confined space oversized relative to the connector body of the connector module to allow a limited amount of floating movement in the confined space in a lateral direction that is perpendicular to the mating direction (col. 17, lns. 14 – 19) during mating with the mating connector (it is understood that the assembly allows the floating during mating, the claim is directed to a connector assembly, see col. 16, ln. 49, and the connector module is situated for mating, see col. 16, lns. 59 – 63).
Claim 1 of Pat. ‘006 does not claim the contact channels as holding RF contacts in corresponding contact channels, the RF contacts being presented along the front side for engaging corresponding mating contacts of a mating connector, the connector module including coaxial cables coupled to the RF contacts. However, Miller teaches a connector assembly (300), the connector assembly having limited floating movement (see [0034] – [0035]), the assembly holding RF contacts (see Fig. 11) in contact channels which extend through the connector body (see Fig. 11), the RF contacts being presented along the front side for engaging corresponding mating contacts of a mating connector (100), the connector module including coaxial cables (322) coupled to the RF contacts (see Fig. 1). It would have been obvious to provide RF contacts and cables as taught by Miller in the connector assembly of Pat. ‘006, because RF connectors can carry high speed signals and are highly precise and reliable connectors.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 2, claim 2 of Pat. ‘006 claims wherein the mounting frame is U-shaped (col. 17, ln. 22 – 23).

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 3, claim 3 of Pat. ‘006 claims wherein the second end edge of the connector body is flush with or located outside of the window (col. 17, lns. 24 – 26).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 4, claim 4 of Pat. ‘006 claims wherein at least one of the contacts is located outside of the passage beyond the window (col. 17, lns. 27 – 29).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 5, claim 5 of Pat. ‘006 claims wherein the connector module is side loaded into the passage through the window to interface with the connector module support structure (col. 18, lns. 30 – 33).

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 6, claim 6 of Pat. ‘006 claims wherein the connector module support structure includes a first channel in the first side wall, a second channel in the second side wall and a third channel in the first end wall, the connector body of the connector module including a flange including a first lip received in the first channel, a second lip received in the second channel, and a third lip received in the third channel (col. 17, lns. 34 – 40).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 7, claim 7 of Pat. ‘006 claims wherein the connector module support structure includes a first side blocking surface defined by the first side wall, a second side blocking surface defined by the second side wall, and a first end blocking surface defined by the first end wall, the first side blocking surface cooperating with the second side blocking surface to confine movement of the connector module to a limited amount of floating movement within the passage (col. 17, lns. 41 – 49).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 8, claim 8 of Pat. ‘006 claims wherein the support wall includes an opening defined by support wall edges, at least one of the support wall edges defining a support wall blocking surface opposite the first end blocking surface configured to cooperate with the first end blocking surface to confine movement of the connector module to a limited amount of floating movement within the passage (col. 17, lns. 50 – 56).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 9, claim 9 of Pat. ‘006 claims wherein the connector module support structure includes a support pin (col. 17, ln. 13) configured to engage the mounting frame and configured to engage the connector body of the connector module, the support pin configured to cooperate with the first end blocking surface to confine movement of the connector module to a limited amount of floating movement within the passage (col. 17, lns. 57 – 64).

Claim10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 10, claim 10 of Pat. ‘006 claims wherein the support pin passes through the first end wall to engage the connector body of the connector module (col. 17, lns. 65 – 67).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 11, claim 11 of Pat. ‘006 claims wherein the support pin passes through the first side wall to engage the connector body of the connector module (col. 18, lns. 1 – 3).



Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 12, claim 12 of Pat. ‘006 claims wherein the connector module support structure includes a support pin having a head and a base, the head being secured to the mounting frame, the base extending into the connector body of the connector module to interface with the connector body (col. 18, lns. 4 – 9).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 13, claim 13 of Pat. ‘006 claims wherein the mounting frame includes a first slot, the connector body of the connector module includes a second slot, the connector module support structure includes a support pin extending through the first slot of the mounting frame into the second slot of the connector body, at least one of the first slot and the second slot being oversized relative to the support pin to allow a limited amount of floating movement of the support pin relative to at least one of the mounting frame and the connector body (col. 18, lns. 10 – 19).

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 14, claim 14 of Pat. ‘006 claims wherein the connector body is movable in a first lateral direction relative to the mounting frame perpendicular to the mating axis and the connector body is movable in a second lateral direction relative to the mounting frame perpendicular to the first lateral direction and perpendicular to the mating direction (col. 18, lns. 20 – 25).
Claims 15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 15, claim 15 of Pat. ‘006 claims a connector assembly comprising:
a connector module having a connector body extending between a front side and a rear side, the connector body having edges between the front side and the rear side, the edges including a first side edge, a second side edge opposite the first side edge, a first end edge and a second end edge opposite the first end edge, the connector body having contact channels therethrough between the front side and the rear side, the contact channels holding contacts in corresponding contact channels, the contacts being presented along the front side for engaging corresponding mating contacts of a mating connector, the front side facing in a mating direction along a mating axis, the connector module including cables coupled to the contacts (col. 18, lns. 31 – 51);
a mounting frame having a passage extending between a mating side and a mounting side of the mounting frame that face in opposite directions, the mounting frame having a first side wall, a second side wall opposite the first side wall, and an end wall between the first side wall and the second side wall, the mounting frame having a window between the first side wall and the second side wall opposite the end wall, the window being open to and providing access to the passage, the passage receiving the connector body of the connector module through the window in a direction generally perpendicular to the mating axis, the mounting side facing in a mounting direction and configured to interface with a support wall, the mounting frame including a connector module support structure for supporting the connector module in the passage of the mounting frame, the connector module support structure defines a confined space oversized relative to the connector body of the connector module to allow a limited amount of floating movement in the confined space (col. 18, ln. 52 – col 19, ln. 5) in a lateral direction that is perpendicular to the mating direction (the movement in the confined space is lateral, see col. 19, lns. 5 – 13, the lateral direction is understood to be perpendicular to mating direction) during mating with the mating connector (it is understood that the assembly allows the floating during mating, the claim is directed to a connector assembly, see col. 16, ln. 49, and the connector module is situated for mating, see col. 16, lns. 59 – 63).
Claim 15 of Pat.’006 does not claim the contact channels as holding fiber optic contacts in corresponding contact channels, the fiber optic contacts being presented along the front side for engaging corresponding mating contacts of a mating connector, the connector module including fiber optic cables coupled to the fiber optic contacts. However, Miller teaches a connector assembly (300), the connector assembly having limited floating movement (see [0032]), the assembly holding fiber optic contacts (see Fig. 11 and [0034] – [0034]) in contact channels which extend through the connector body (see Fig. 11), the fiber optic contacts being presented along the front side for engaging corresponding mating contacts of a mating connector (100), the connector module including fiber optic cables (see Fig. 11) coupled to the fiber optic contacts (see Fig. 11). It would have been obvious to provide fiber optic contacts and cables as taught by Miller in the connector assembly of Pat. ‘006, because fiber optic connectors can carry high speed signals.
Regarding pending claim 17, claim 15 of Pat. ‘006 claims wherein the connector module support structure includes a first side blocking surface defined by the first side wall, a second side blocking surface defined by the second side wall, and a first end blocking surface defined by the first end wall, the first side blocking surface cooperating with the second side blocking surface to confine movement of the connector module to a limited amount of floating movement within the passage (col. 19, lns. 5 – 15).
Regarding pending claim 18, claim 15 of Pat. ‘006 claims wherein the connector body is movable in a first lateral direction relative to the mounting frame perpendicular to the mating axis and the connector body is movable in a second lateral direction relative to the mounting frame perpendicular to the first lateral direction (col. 19, lns. 10 – 19) and perpendicular to the mating direction (the lateral directions are understood to be perpendicular to mating direction).

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”) and U.S. Pat. No. 6,007,375 (“Mackowiak”). 
Regarding pending claim 16, claim 15 of Pat. ‘006 does not claim wherein the mounting frame is U-shaped. However, Mackowiak teaches a connector assembly where a connector module is slid into a support frame (42) and can float in the support frame, and the frame is U-Shaped (see Fig. 2, 42 is open on a bottom end to allow insertion of connector assembly 44). It would have been obvious to make the mounting frame U-shaped as taught by Mackowiak, because the U shape allows for support surfaces to surround an edge of the connector module after the module is slid into the frame.

Claims 19 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,025,006 (“Pat. ‘006”) in view of U.S. Pub. No. 2019/0227245 (“Miller”). 
Regarding pending claim 19, claim 18 of Pat. ‘006 claims connector assembly comprising:
a connector module having a connector body extending between a front side and a rear side, the connector body having edges between the front side and the rear side, the edges including a first side edge, a second side edge opposite the first side edge, a first end edge and a second end edge opposite the first end edge, (col. 19, lns. 40 – 45) the connector body having first contact channels therethrough between the front side and the rear side and second contact channels therethrough between the front side and the rear side (contact channels, col. 19, lns. 45 – 46), the first contact channels holding contacts, the second contact channels holding contacts, the contacts being presented along the front side for engaging corresponding mating contacts of a mating connector, the front side facing in a mating direction along a mating axis, the connector module including cables coupled to the contacts (col. 19, lns. 46 – 55);
a mounting frame having a passage extending between a mating side and a mounting side of the mounting frame that face in opposite directions, the mounting frame having a first side wall, a second side wall opposite the first side wall, and an end wall between the first side wall and the second side wall, the mounting frame having a window between the first side wall and the second side wall opposite the end wall, the window being open to and providing access to the passage, the passage receiving the connector body of the connector module through the window in a direction generally perpendicular to the mating axis, the mounting side facing in a mounting direction and configured to interface with a support wall, the mounting frame including a connector module support structure for supporting the connector module in the passage of the mounting frame, the connector module support structure defines a confined space oversized relative to the connector body of the connector module to allow a limited amount of floating movement in the confined space (col. 20, lns. 1 – 19) in a lateral direction (col. 20, lns. 26 – 31) that is perpendicular to the mating direction (the lateral direction is understood to be perpendicular to the mating direction) during mating with the mating connector (it is understood that the assembly allows the floating during mating, the claim is directed to a connector assembly, see col. 16, ln. 49, and the connector module is situated for mating, see col. 16, lns. 59 – 63).
Claim 18 of Pat. ‘006 does not claim the first contact channels holding RF contacts, the second contact channels holding fiber optic contacts, the fiber optic contacts being presented along the front side for engaging corresponding mating contacts of a mating connector, the front side facing in a mating direction along a mating axis, the connector module including coaxial cables coupled to the RF contacts, the connector module including fiber optic cables coupled to the fiber optic contacts. However, Miller teaches a connector assembly (300), the connector assembly having limited floating movement (see [0032]), the assembly holding RF and fiber optic contacts (see Fig. 11 and [0034] – [0035]) in first and second contact channels which extend through the connector body (see Fig. 11), the fiber optic contacts being presented along the front side for engaging corresponding mating contacts of a mating connector (100), the connector module including fiber optic cables (see Fig. 11) coupled to the fiber optic contacts (see Fig. 11). It would have been obvious to provide RF and fiber optic contacts and cables as taught by Miller in the connector assembly of Pat. ‘006, because RF connectors are high speed, reliable, and highly precise, and fiber optic connectors can carry high speed signals.
Regarding pending claim 20, claim 18 of Pat. ‘006 claims wherein the connector module support structure includes a first side blocking surface defined by the first side wall, a second side blocking surface defined by the second side wall, and a first end blocking surface defined by the first end wall, the first side blocking surface cooperating with the second side blocking surface to confine movement of the connector module to a limited amount of floating movement within the passage (col. 20, lns. 20 – 32).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 and 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,007,375 (“Mackowiak”) in view of Miller.
Regarding claim 1, Mackowiak discloses a connector assembly comprising: a connector module (44) having a connector body (the assembly 44 and the modular connectors within the mounting apertures 50, not shown, see col. 4, In. 18 — 22) extending between a front side and a rear side (apertures 50 and the modular connectors, not shown, mounted in the space of apertures 50 and having shape conforming to those apertures, have a front and a rear side), the connector body having edges between the front side and the rear side (apertures 50 and the modular connectors, not shown, mounted in the space of apertures 50 and thus have a shape conforming to those apertures, have edges between the front and rear sides), the edges including a first side edge, a second side edge opposite the first side edge, a first end edge and a second end edge opposite the first end edge (apertures 50 and the modular connectors, not shown, mounted in the space of apertures 50 have a shape conforming to those apertures, have edges which define the front and rear ends, thus each have first and second side edges at lateral wall portions and first and second end edges at a rear and front side, respectively) , the connector body having contact channels, the contact channels holding contacts in corresponding contact channels (terminals are mounted within the modular connectors, the mounting spaces are channels for the contacts) , the contacts being presented along the front side for engaging corresponding mating contacts of a mating connector (the modular connector mates with connector 46 thus the contacts present along the front side for mating), the front side facing in a mating direction along a mating axis (the mating occurs between the modular connectors and 46, where the front of the modular connectors mates with the subassemblies 48 along a mating direction);
a mounting frame (42) having a passage extending between a mating side and a mounting side of the mounting frame that face in opposite directions (the interior space within 42 through which 44 extends), the mounting frame having a first side wall (left interior wall 60, see Fig. 9), a second side wall (right interior wall 60, see Fig. 9) opposite the first side wall, and an end wall (lateral wall 60 at the top of Fig. 9) between the first side wall and the second side wall, the mounting frame having a window (the open space facing downward as seen in Fig. 9) between the first side wall and the second side wall opposite the end wall, the window being open to and providing access to the passage (see Fig. 9), the passage receiving the connector body of the connector module through the window in a direction generally perpendicular to the mating axis (the window receives the module/body assembly and the insertion direction into the window is perpendicular to the mating direction, see Figures 2 and 9 and col. 7, Ins. 8 —21 and 64 — 67), the mounting side facing in a mounting direction and configured to interface with a support wall (the lower side of 42 able to interface with wall 34, see Fig. 2), the mounting frame including a connector module support structure (the interior walls 60, see at least Figs. 7 and 8) for supporting the connector module in the passage of the mounting frame, the connector module support structure defines a confined space oversized relative to the connector body of the connector module to allow a limited amount of floating movement in the confined space in a lateral direction that is perpendicular to the mating direction (see Figs. 7 — 8 and col. 8, Ins. 14 — 16) during mating with the mating connector (see col. 7, lns. 34 – 40 and col. 8, lns. 10 – 18).
Mackowiak does not disclose the contact channels as holding RF contacts in corresponding contact channels, the RF contacts being presented along the front side for engaging corresponding mating contacts of a mating connector, the connector module including coaxial cables coupled to the RF contacts. However, Miller teaches a connector assembly (300), the connector assembly having limited floating movement (see [0034] – [0035]), the assembly holding RF contacts (see Fig. 11) in contact channels which extend through the connector body (see Fig. 11), the RF contacts being presented along the front side for engaging corresponding mating contacts of a mating connector (100), the connector module including coaxial cables (322) coupled to the RF contacts (see Fig. 1). It would have been obvious to provide RF contacts and cables as taught by Miller in the connector assembly of Pat. ‘006, because RF connectors can carry high speed signals and are highly precise and reliable connectors.
Regarding claim 2, Mackowiak discloses wherein the mounting frame is U- shaped (see portion 62, Fig. 9).
Regarding claim 3, Mackowiak discloses wherein the second end edge of the connector body is flush with or located outside of the window (see Fig. 2, the second end edge being the edge at the front end of the connector is positioned for mating with 46, the second end edge is thus positioned up away from the window portion and is therefore outside the window).
Regarding claim 4, Mackowiak discloses wherein at least one of the contacts is located outside of the passage beyond the window (the contacts are for mating with 46, thus the contacts are positioned outside of the passage within 42).
Regarding claim 5, Mackowiak discloses wherein the connector module is side loaded into the passage through the window to interface with the connector module support structure (see at least Figs. 2,9, and col. 7, Ins. 8 —21 and 64 - 67).
Regarding claim 6, Mackowiak discloses wherein the connector module support structure includes a first channel in the first side wall, a second channel in the second side wall and a third channel in the first end wall (see the channels at left, right, and far end defined by walls 60, Fig. 9), the connector body of the connector module including a flange including a first lip received in the first channel, a second lip received in the second channel, and a third lip received in the third channel (see portions 58 which are arranged around the body assembly and are in the various channels).
Regarding claim 7, Mackowiak discloses wherein the connector module support structure includes a first side blocking surface defined by the first side wall, a second side blocking surface defined by the second side wall, and a first end blocking surface defined by the first end wall (see Figs. 7 and 8, the slot defined by the walls 60 defines blocking surfaces) , the first side blocking surface cooperating with the second side blocking surface to confine movement of the connector module to a limited amount of floating movement within the passage (see Figs. 7 —8).
Regarding claim 8, Mackowiak discloses wherein the support wall includes an opening defined by support wall edges (see at least wall portion 70, Fig. 9), at least one of the support wall edges defining a support wall blocking surface opposite the first end blocking surface configured to cooperate with the first end blocking surface to confine movement of the connector module to a limited amount of floating movement within the passage (wall 70 interacts with spring arm 98 to limit the amount of movement of the module, and the wall portion near 70 is at an opposite end of 42 in comparison to the upper end blocking surface of the upper wall 60 as seen in Fig. 9).
Regarding claim 14, Mackowiak discloses wherein the connector body is movable in a first lateral direction relative to the mounting frame perpendicular to the mating axis and the connector body is movable in a second lateral direction relative to the mounting frame perpendicular to the first lateral direction and perpendicular to the mating direction (42is moveable along two axes within the frame).
Regarding claim 15, Mackowiak discloses a connector assembly (40) configured to be mounted to a support wall at an opening in the support wall defined by support wall edges extending between a first surface and a second surface of the support wall, the connector assembly comprising: a connector module (44) having a connector body (the assembly 44 and the modular connectors within the mounting apertures 50, not shown, see col. 4, In. 18 — 22) extending between a front side and a rear side (apertures 50 and the modular connectors, not shown, mounted in the space of apertures 50 and having shape conforming to those apertures, have a front a rear side), the connector body having edges between the front side and the rear side (apertures 50 and the modular connectors, not shown, mounted in the space of apertures 50 and thus have a shape conforming to those apertures, have edges between the front and rear sides), the edges including a first side edge, a second side edge opposite the first side edge, a first end edge and a second end edge opposite the first end edge (apertures 50 and the modular connectors, not shown, mounted in the space of apertures 50 have a shape conforming to those apertures, have edges which define the front and rear ends, thus each have first and second side edges at lateral wall portions and first and second end edges at a rear and front side, respectively), the connector body having contact channels, the contact channels holding contacts in corresponding contact channels (terminals are mounted within the modular connectors, the mounting spaces are channels for the contacts) , the contacts being presented along the front side for engaging corresponding mating contacts of a mating connector (the modular connector mates with connector 46 thus the contacts present along the front side for mating), the front side facing in a mating direction along a mating axis (the mating occurs between the modular connectors and 46, where the front of the modular connectors mates with the subassemblies 48 along a mating direction);
a mounting frame (42) having a passage extending between a mating side and a mounting side of the mounting frame that face in opposite directions (the interior space within 42 through which 44 extends), the mounting frame having a first side wall (left interior wall 60, see Fig. 9), a second side wall (right interior wall 60, see Fig. 9) opposite the first side wall, and an end wall (lateral wall 60 at the top of Fig. 9) between the first side wall and the second side wall, the mounting frame having a window (the open space facing downward as seen in Fig. 9) between the first side wall and the second side wall opposite the end wall, the window being open to and providing access to the passage (see Fig. 9), the passage receiving the connector body of the connector module through the window in a direction generally perpendicular to the mating axis (the window receives the module/body assembly and the insertion direction into the window is perpendicular to the mating direction, see Figures 2 and 9 and col. 7, Ins. 8 —21 and 64 — 67), the mounting side facing in a mounting direction and configured to interface with a support wall (the lower side of 42 able to interface with wall 34, see Fig. 2), the mounting frame including a connector module support structure for supporting the connector module in the passage of the mounting frame (the walls 60), the connector module support structure defines a confined space oversized relative to the connector body of the connector module to allow a limited amount of floating movement in the confined space in a lateral direction that is perpendicular to the mating direction (see Figs. 7 — 8) during mating with the mating connector (see col. 7, lns. 34 – 40 and col. 8, lns. 10 – 18).
Mackowiak does not disclose the contact channels as holding fiber optic contacts in corresponding contact channels, the fiber optic contacts being presented along the front side for engaging corresponding mating contacts of a mating connector, the connector module including fiber optic cables coupled to the fiber optic contacts. However, Miller teaches a connector assembly (300), the connector assembly having limited floating movement (see [0032]), the assembly holding fiber optic contacts (see Fig. 11 and [0034] – [0034]) in contact channels which extend through the connector body (see Fig. 11), the fiber optic contacts being presented along the front side for engaging corresponding mating contacts of a mating connector (100), the connector module including fiber optic cables (see Fig. 11) coupled to the fiber optic contacts (see Fig. 11). It would have been obvious to provide fiber optic contacts and cables as taught by Miller in the connector assembly of Mackowiak, because fiber optic connectors can carry high speed signals.
Regarding claim 16, Mackowiak discloses wherein the mounting frame is U-shaped (see Fig. 2).
Regarding claim 17, Mackowiak discloses wherein the connector module support structure includes a first side blocking surface defined by the first side wall, a second side blocking surface defined by the second side wall, and a first end blocking surface defined by the first end wall (see Figs. 7 and 8, the slot defined by the walls 60 defines blocking surfaces), the first side blocking surface cooperating with the second side blocking surface to confine movement of the connector module in a first lateral direction to a limited amount of floating movement in the first lateral direction within the passage (see Figs. 7 — 8), the first end blocking surface cooperating with the support wall edge of the support wall to confine movement of the connector module in a second lateral direction to a limited amount of floating movement in the second lateral direction within the passage (see Figs. 7 — 8).
Regarding claim 18, Mackowiak discloses wherein the connector body is movable in a first lateral direction relative to the mounting frame perpendicular to the mating axis and the connector body is movable in a second lateral direction relative to the mounting frame perpendicular to the first lateral direction and perpendicular to the mating direction (42 is moveable along two axes within the frame).
Regarding claim 19, Mackowiak discloses a connector assembly comprising: a connector module (44) having a connector body (the assembly 44 and the modular connectors within the mounting apertures 50, not shown, see col. 4, In. 18 — 22) extending between a front side and a rear side (apertures 50 and the modular connectors, not shown, mounted in the space of apertures 50 and having shape conforming to those apertures, have a front and a rear side), the connector body having edges between the front side and the rear side (apertures 50 and the modular connectors, not shown, mounted in the space of apertures 50 and thus have a shape conforming to those apertures, have edges between the front and rear sides), the edges including a first side edge, a second side edge opposite the first side edge, a first end edge and a second end edge opposite the first end edge (apertures 50 and the modular connectors, not shown, mounted in the space of apertures 50 have a shape conforming to those apertures, have edges which define the front and rear ends, thus each have first and second side edges at lateral wall portions and first and second end edges at a rear and front side, respectively) , the connector body having contact channels, the contact channels holding contacts in corresponding contact channels (terminals are mounted within the modular connectors, the mounting spaces are channels for the contacts) , the contacts being presented along the front side for engaging corresponding mating contacts of a mating connector (the modular connector mates with connector 46 thus the contacts present along the front side for mating), the front side facing in a mating direction along a mating axis (the mating occurs between the modular connectors and 46, where the front of the modular connectors mates with the subassemblies 48 along a mating direction);
a mounting frame (42) having a passage extending between a mating side and a mounting side of the mounting frame that face in opposite directions (the interior space within 42 through which 44 extends), the mounting frame having a first side wall (left interior wall 60, see Fig. 9), a second side wall (right interior wall 60, see Fig. 9) opposite the first side wall, and an end wall (lateral wall 60 at the top of Fig. 9) between the first side wall and the second side wall, the mounting frame having a window (the open space facing downward as seen in Fig. 9) between the first side wall and the second side wall opposite the end wall, the window being open to and providing access to the passage (see Fig. 9), the passage receiving the connector body of the connector module through the window in a direction generally perpendicular to the mating axis (the window receives the module/body assembly and the insertion direction into the window is perpendicular to the mating direction, see Figures 2 and 9 and col. 7, Ins. 8 —21 and 64 — 67), the mounting side facing in a mounting direction and configured to interface with a support wall (the lower side of 42 able to interface with wall 34, see Fig. 2), the mounting frame including a connector module support structure (the interior walls 60, see at least Figs. 7 and 8) for supporting the connector module in the passage of the mounting frame, the connector module support structure defines a confined space oversized relative to the connector body of the connector module to allow a limited amount of floating movement in the confined space in a lateral direction that is perpendicular to the mating direction (see Figs. 7 — 8 and col. 8, Ins. 14 — 16) during mating with the mating connector (see col. 7, lns. 34 – 40 and col. 8, lns. 10 – 18).
Mackowiak does not disclose first contact channels holding RF contacts, second contact channels holding fiber optic contacts, the fiber optic contacts being presented along the front side for engaging corresponding mating contacts of a mating connector, the front side facing in a mating direction along a mating axis, the connector module including coaxial cables coupled to the RF contacts, the connector module including fiber optic cables coupled to the fiber optic contacts. However, Miller teaches a connector assembly (300), the connector assembly having limited floating movement (see [0032]), the assembly holding RF and fiber optic contacts (see Fig. 11 and [0034] – [0035]) in first and second contact channels which extend through the connector body (see Fig. 11), the fiber optic contacts being presented along the front side for engaging corresponding mating contacts of a mating connector (100), the connector module including fiber optic cables (see Fig. 11) coupled to the fiber optic contacts (see Fig. 11). It would have been obvious to provide RF and fiber optic contacts and cables as taught by Miller in the connector assembly of Mackowiak, because RF connectors are high speed, reliable, and highly precise, and fiber optic connectors can carry high speed signals.
Regarding claim 20, Mackowiak discloses wherein the connector module support structure includes a first side blocking surface defined by the first side wall, a second side blocking surface defined by the second side wall, and a first end blocking surface defined by the first end wall (see Figs. 7 and 8, the slot defined by the walls 60 defines blocking surfaces) , the first side blocking surface cooperating with the second side blocking surface to confine movement of the connector module to a limited amount of floating movement within the passage (see Figs. 7 —8).
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that the contact module cannot float during mating as required by the claims. Applicant points to tabs 78/80/82 and flanges 66b as fixing structures that prevent floating movement. Examiner cannot concur.
As discussed above, Mackowiak explicitly discusses floating movement during mating in col. 7, lns. 34 – 40 and col. 8, lns. 10 – 18. The tabs and flanges identified by Applicant are portions of the end cap 64, which is a portion of the housing which slides into place to close off the U shaped portion of the housing after the module is slid into place. The end cap is indeed fixed to the housing, but does not fix the module. As best seen in Figure 7 – 8, the module is positioned for floating movement after the end cap is fixed to the housing. In this assembled condition seen in Figures 7 – 8, guide tracks 60 into which the module can slide due to misalignment during mating are seen surrounding the module and the guide tracks are located in both the U shaped portion of the housing as well as the end cap portion. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833